Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED OFFICE ACTION


1.	This is in response to Applicant communication on 10/1/2020 with claim 1-12 are pending in the Application. 
Claim Rejections - 35 USC § 102
2. 	.In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the
statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that forms the basis for the rejections under this section made in this office action.
(a) NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless—
(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or
(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3. 	Claims 1, 4-5, 6-7, 9-11 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Lee et al (US 2018/0315620) thereafter Lee 620.
With regard to claim 1, Lee 620 (the abstract, Fig 2B) discloses a semiconductor structure, comprising:
 a semiconductor substrate having a dielectric structure and having at least a first region;
(Fig 1, Fig 2B, Substrate 100,110, para [0024] dielectric structure 120, para [0024})
 a plurality of first openings formed in the dielectric structure in the first region; ( Shown in Fig 1, Fig 2B, first opening 200, para [0025])
a first barrier member formed in each of the plurality of the first openings;(Fig 2C, Fig 2B,  first barrier member 230 +220,210+205, para [0031])
 	a plurality of second openings formed between adjacent first barrier members and with sidewall surfaces exposing sidewall surfaces of the first barrier members; ( second opening 
300, para [0034],[0035]and a second barrier member formed in each of the plurality second openings.(Fig 2A,Fig 2B, second barrier material 310,320, para [0035],[0036]


    PNG
    media_image1.png
    451
    540
    media_image1.png
    Greyscale

LEE 620 DISCLOSURE
	With regard to claim 4, 5, Lee 620 (the abstract, Fig 2B) discloses a semiconductor 
structure wherein: the first barrier members are made of a metal material;(para [0031], [0032]and 
the second barrier members are made of a metal material.( para [0036])
	Or, further comprising: a first interconnect structure formed over the semiconductor 
substrate, wherein the first barrier members are formed over the first interconnect structure.
(shown in Fig 2B, interconnect 118, para [0027])
With regard ti=o claim 6, 7, Lee 620 discloses a semiconductor device wherein: the 
semiconductor substrate includes a second region.( shown in Fig 3A, Fig 3B, second region with 
via 202a )
Or, further comprising: a second interconnect structure formed in the dielectric structure in the second region.( Shown in Fig 3B)
	With regard to claim 9, 10, 11, Lee 620 discloses a semiconductor device wherein: the dielectric structure includes a first dielectric layer formed over the semiconductor substrate, a first stop layer formed on the first dielectric layer, and a second dielectric layer formed on the first stop layer.( Shown in Fig 5A, first dielectric layer 1120, para [0061], first stop layer 2500, para [0065], second dielectric layer 2110, para [0061])
Or, wherein: the first barrier layer has a top surface coplanar with a top surface of the dielectric structure. (Shown in Fig 2B, Fig 3B)
Or, wherein: the second barrier layer has a top surface coplanar with the top surface of the dielectric structure. (Shown in Fig 2B, Fig 3B)
                                           Claim Rejections - 35 USC § 103
4. 	The following is a quotation of U.S.C. 103 which forms the basis for all obviousness rejections set forth in this office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


6. 	 Claims 2-3, 8, are rejected under 35 U.S.C. 103 as being unpatentable over- Lee et al (US 2018/0315620) thereafter Lee 620.
With regard to claim 2, 3 as set forth in the rejection of claim 1, Lee 620 discloses all the invention except for the sizes of the first openings and the second openings, these limitations, however, are considered obvious for the following rationale:  
The selection of parameters such as energy, concentration, temperature, time, molar fraction, depth, thickness, etc., would have been obvious and involve routine optimization which has been held to be within the level of ordinary skill in the art. "Normally, it is to be expected that a change in energy, concentration, temperature, time, molar fraction, depth, thickness, etc., or in combination of the parameters would be an unpatentable modification. Under some circumstances, however, changes such as these may impart patentability to a process if the particular ranges claimed produce a new and unexpected result which is different in kind and not merely degree from the results of the prior art ... such ranges are termed "critical ranges and the applicant has the burden of proving such criticality.... More particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller 105 USPQ233, 255 (CCPA 1955). See also In re Waite 77 USPQ 586 (CCPA 1948); In re Scherl 70 USPQ 204 (CCPA 1946); In re Irmscher 66 USPQ 314 (CCPA 1945); In re Norman 66 USPQ 308 (CCPA 1945); In re Swenson 56 USPQ 372 (CCPA 1942); In re Sola 25 USPQ 433 (CCPA 1935); In re Dreyfus 24 USPQ 52 (CCPA 1934).


                                    ALLOWABLE SUBJECT MATTER
5. 	 Claims 12 is  objected as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claim.
Claim 12 is  considered allowable because prior arts of record fail to teach the limitation:
--“each of the second barrier member being in direct contact with two adjacent first barrier members. “--.
	In combination with all other limitations /steps as recited in claim 12.

6.	When responding to the office action, Applicants are advised to provide the examiner with the line numbers and the page numbers in the application and/or references cited to assist the examiner to locate the appropriate paragraphs.

7.	A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) day from the day of this letter. Failure to respond within the period for response will cause the application to be abandoned (see M.P.E.P. 710.02(b)).

8.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) which papers have been placed of record in the file.
                                                     CONCLUSION
12.      Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thinh T Nguyen whose telephone number is 571-272-1790.  The examiner can normally be reached on Monday-Friday 9.30 AM-6.30 PM US Eastern Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toledo Fernando can be reached at 571-272-1867.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval [PAIR] system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

                                                                /THINH T NGUYEN/                                                                Primary Examiner, Art Unit 2897